internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no tam-111188-02 cc psi b2 taxable periods date of conference no conference held issue is taxpayer’s use of the vehicle described below subject_to the excise_tax imposed by sec_4051 of the internal_revenue_code conclusion taxpayer’s use of the described vehicle is not subject_to the excise_tax imposed by sec_4051 facts taxpayer is an automotive dealership in august of it purchased what is commonly known as a toterhome vehicle tax free pursuant to its written certification to the seller that it intended to resell the vehicle the toterhome has a gross vehicle weight rating gvw of big_number pounds as does the toterhome chassis it is equipped with a fiberglass reinforced body with interior features that include among other items cabinetry and countertops windows sofa bed dinette overcab sleeper refrigerator microwave oven range television and shower stall a fresh water tank propane tam-111188-02 furnace and air conditioner are also included the toterhome body has a rear outside multipurpose deck accessible from the forward living compartment by a rear door the toterhome is equipped with air brakes and a big_number pound rated gooseneck hitch is installed into the deck to allow the toterhome to tow a trailer taxpayer did not in fact resell the toterhome but instead diverted it to its own use during an examination of taxpayer the irs office submitting this request determined that the toterhome was a truck tractor and that taxpayer was liable for tax under sec_4052 on its use of the vehicle law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that this tax does not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle that has a gvw of big_number pounds or less under sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l the term tractor means a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer sec_4052 provides that the term first_retail_sale means the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_48_4052-1 provides that tax is not imposed where the seller accepts written certification from the buyer that the article is purchased for resale or lease on a long-term basis sec_4052 provides that if any person uses an article taxable under sec_4051 before the first_retail_sale of the article then the person is liable for tax under sec_4051 in the same manner as if the article were sold at retail by him sec_4053 provides that no tax is imposed by sec_4051 on any article designed to be mounted or placed on automobile trucks automobile truck chassis or automobile chassis and to be used primarily as living quarters or camping accommodations tam-111188-02 revrul_75_545 1975_2_cb_427 holds that an aluminum sleeper cab designed for permanent installation on a heavy-duty long-distance-hauling automobile truck chassis or highway tractor with access through the rear cab window to provide sleeping quarters for the vehicle driver does not qualify for exemption from the tax imposed under sec_4061 a manufacturers tax now repealed but the predecessor to the retailers tax imposed by sec_4051 as living quarters or camping accommodations under sec_4063 the predecessor to sec_4053 although equipped with a mattress and luggage compartment the sleeper cab is not designed as camping accommodations nor is it designed as living quarters instead the cab is designed merely to provide a sleeping compartment for the driver revrul_73_197 1973_1_cb_423 holds that sales of specially designed chassis for use in the manufacture of mobile homes are not subject_to the tax imposed on truck chassis under sec_4061 however that tax does apply to sales of conventional truck chassis even though they are used as components of mobile homes the sec_4051 tax applies to certain automotive articles including truck bodies and chassis with a gvw of more than big_number pounds and truck tractors regardless of gvw pursuant to sec_48_4052-1 otherwise taxable articles may be purchased tax free for resale under a certification procedure however no certificate is required if the articles are not subject_to the tax imposed by sec_4051 the exemption from the sec_4051 tax provided under sec_4053 includes bodies that are primarily designed for use as living quarters for self-propelled mobile homes in contrast a heavy-duty highway tractor equipped with accommodations such as the sleeper cab described in revrul_75_545 would not come within the purview of the exemption the standard features of the toterhome body of the vehicle at issue include household furnishings and appliances that would allow the vehicle users to comfortably use the vehicle as living quarters the majority of space in the toterhome body is dedicated to living quarters the rear space of the toterhome body is comprised of a deck with a gooseneck hitch although under sec_145_4051-1 a vehicle equipped with a towing package in this case the gooseneck hitch and air brakes is presumed to be a tractor the primary design of the toterhome body for use as living quarters effectively rebuts that presumption accordingly the toterhome body comes within the exemption provided under sec_4053 and is not subject_to the tax imposed by sec_4051 under revrul_73_197 a specially designed chassis for a mobile home is not subject_to tax whereas a conventional truck chassis used as a component of a mobile home is subject_to tax insufficient information has been provided for a determination of whether the chassis at issue is specially designed for a mobile home or is of a conventional design however sec_4051 provides that no tax is imposed on truck chassis suitable for use with a vehicle that has a gvw of big_number pounds or less inasmuch as the gvw of the toterhome truck chassis is big_number pounds it does not meet the weight threshold for taxability under sec_4051 tam-111188-02 accordingly neither the toterhome body nor the chassis used to produce the toterhome is an article subject_to the tax imposed under sec_4051 thus taxpayer has no liability for the tax under sec_4052 on its use of the vehicle caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
